Citation Nr: 9935388	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from August 1954 to July 1955.  He died on September 
[redacted] 1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
entitlement to service connection for cause of the veteran's 
death.  A notice of disagreement was received in October 
1997, and a statement of the case was issued that same month.  
A substantive appeal was received in January 1998.  


REMAND

The veteran died on September [redacted] 1996 with an immediate 
cause of death listed as carcinoma of the thyroid.  The 
record includes medical opinions suggesting a link between 
the cause of the veteran's death and radiation exposure 
during service.  As such, his claim is well-grounded, and the 
RO has treated it as such with efforts to develop the record 
and obtain appropriate medical opinions regarding such 
exposure.  

The Board notes that the claims file contains a Report of 
Contact dated in January 1997 which was prepared in 
connection a telephone conversation with the claimant.  The 
appellant reported at that time that the veteran had been 
receiving treatment at the Mayo Clinic in the 1960's.  
Although the appellant reported such treatment along with a 
request that no effort be made to obtain such records, the 
Board is of the opinion that such medical records dated in 
the 1960's are pertinent to her claim and should be obtained. 

Further, in a November 1999 letter to the Board, the 
appellant reported that she was in the process of obtaining a 
dose reconstruction from the Washington State Health 
Department.  An effort to assist the appellant in obtaining 
such a dose reconstruction is therefore warranted in light of 
the need to delay appellate review to obtain the Mayo Clinic 
records.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After securing any necessary release, 
the RO should obtain the records of the 
veteran's treatment at the Mayo Clinic in 
the 1960's and associate them with the 
claims folder in order to give the 
claimant every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect should be placed in the claim 
file.

2.  The RO should contact the appellant 
and her representative and assist with 
her request for a dose reconstruction 
from the Washington State Health 
Department.  Any such dose reconstruction 
should be associated with the claims 
file. 

3.  If a dose reconstruction is received, 
then VA's Director of Compensation and 
Pension Service should be requested to 
obtain a supplemental opinion in view of 
such dose reconstruction. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should review the record and determine 
whether the appellant's claim can be 
granted.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to assist the appellant with 
her claim.  The appellant and her representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




 



